WOLLMAN, Justice
(concurring in part, dissenting in part).
I agree that it is the date of the conviction that governs when applying the four (now five) year time limitation provided by SDCL 32-23-4.1. I also agree that there is no merit to appellant’s equal protection claim.
I do not agree, however, with the holding that the September 2, 1981, conviction could be used to enhance the penalty for a conviction resulting from an offense that occurred prior to the September 2, 1981, conviction. SDCL 32-23-4.1 speaks of convictions occurring prior to the date of the violation being charged, not to the date of the plea or conviction on the currently charged violation.
I am authorized to state that HENDERSON, Justice, joins in this concurrence in part, dissent in part.